Case 1:14-ml-02570-RLY-TAB Document 9396-2 Filed 10/11/18 Page 1 of 3 PageID #:
                                  64213




                      'EXHIBIT A
Case 1:14-ml-02570-RLY-TAB Document 9396-2 Filed 10/11/18 Page 2 of 3 PageID #:
                                  64214

                          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                       Page 1

   1      UNITED STATES DISTRICT COURT

   2      SOUTHERN DISTRICT OF INDIANA

   3      INDIANAPOLIS DIVISION

   4

   5      In Re:     COOK MEDICAL, INC., IVC FILTERS

   6      MARKETING, SALES PRACTICES AND

   7      PRODUCTS LIABILITY LITIGATION

   8

   9      Case No. l:14-ml-2570-RLY-TAB

  10      MDL No. 2570

  11      This Document Relates:

  12      Brand v. Cook Medical, Inc., et al.

  13      Case No. l:14-cv-06018-RLY-TAB

  14
  15          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

  16               VIDEOTAPED DEPOSITION

  17                OF REBECCA BETENSKY PhD

  18               Newton, Massachusetts

  19               Monday, July 2, 2018

  20
  21
  22      Reported by:

  23      Deborah Roth, RPR-CSR

  24      Job No. 2925777

  25

                                      Veritext Legal Solutions
       www.veritext.com                                                  888-391-3376
Case 1:14-ml-02570-RLY-TAB Document 9396-2 Filed 10/11/18 Page 3 of 3 PageID #:
                                  64215


                          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                   Page 18                                                Page 20
       I    the filter is missing. So if in-dwell             I      A. Well, as I mentioned to you, this was
       2    equals period means that that in-dwell time       2    under the instructions that Dr. Bikdeli gave
       3    is missing, or if the registry to which the       3    to me, which you can see in some of the
       4    patient belongs was equal to A, then I reset      4    email correspondence.
       5    all those perforation assessments at removal      5      Q. Okay. So recoding those variables is
       6    equal to missing.                                 6   something that he asked you to do?
       7       Q. And is that because for all of those        7      A. Yes. Well, excuse me. He explained
       8   people who had either an in-dwell period that      8    that that was the correct way to conduct
       9   was missing or a registry value of A, your         9    this analysis.
      IO   understanding and your assumption was that        IO      Q. Okay. And the second change that you
      11   the filter was never removed?                     11   said that you made or any change that you
      12       A. My understanding was that the filter       12   made to the data you originally received was
      13    was never intended to be removed, and so         13   with respect to just one patient?
      14    there was -- and if -- it's possible I guess     14      A. Correct,
      15    it could have been removed, but it was not       15      Q. Okay. And tell me about that. You
      16    intended to be removed, and there was no --      16   said you needed to challenge -- I'm sorry --
      17    there was now imaging available to assess it     17   you needed to change two values from
      18    if it was removed.                               18   something to missing data?
      19       Q. Okay. For all of the values that you       19      A. I don't -- I don't remember what the
      20   indicated in the spreadsheet, the 10 lines or     20    changes were. Maybe one of them was to a
      21   so that we see sort of in the upper third of      21    zero. One of them was to a missing. Again
      22   Page 24, starting with "perfousout_remov,"        22    I would have to see the email to make sure I
      23   down through perfgorhem_remov," you set all       23    tell you the right thing.
      24   of those variables then in the work that you      24      Q. Okay. Any other changes that you made
      25   did in your analysis as missing?                  25   to the data that you received from
                                                   Page 19                                                Page 21
       I    A. Under those two conditions. If            1 Dr. Bikdeli or anybody else related to this
       2 either of those conditions held.                2  case, any other changes you made other than
       3    Q. Okay. I got you.                          3  what   you just mentioned?
       4         And you believe that they had           4     A.  Other than some -- no, other than
       5 originally been reported or recorded in the     5   the, you  know, like I mentioned earlier,
       6 data you saw as zero?                           6   just the cleaning   up of the data, changing
       7    A. No.                                       7   his NAs   to periods  within the spreadsheets,
       8    Q. Oh, okay.                                 8   removing    the free text, and I don't -- I'm
       9    A. I'm sorry, Sorry for interrnpting.        9   very  sure I didn't make   any other changes,
      10    Q. No. That's all right.                   IO and if there are they were, you know,
      11    A. No. It's -- I believe some of them      11 inadvertent. I'm not even aware of them,
      12 were zero. Some of them may have been         12 no.
      13 properly recorded as missing. I don't know.   13      Q. Okay. In other words, did you make
      14         I was just trying to capture the      14 any changes to the substance of any of the
      15 entirety of what they should have been. So    15 data you got other than what you just
      16 I don't know what they were originally.       16 mentioned, changing a number from a zero to a
      17         Maybe 95 percent of them were         17 one or one to zero or something like that?
      18 originally coded correctly, I don't know,     18      A. These are -- this is -- these are all
      19-but--Lknow-some_of_them__w_ere_not--=----- _ _} 9___the.changes.iwhat.we.jusr talked about.
      20    Q. Okay.                                   20      Q. Okay. You issued a prior report in
      21    A. -- according to Dr. Bikdeli.            21 this case --
      22    Q. Is that a decision that you made on     22      A. C01Tect.
      23 your own in doing your work, to recode those  23      Q. -- one we talked about last year.
      24 items as missing data or missing instead of   24           Have you reviewed that in
      25 zero or whatever was originally recorded?     25 connection with your work in this case?
                                                                                               6 (Pages 18 - 21)
                                             Veritext Legal Solutions
     www.veritext.com                                                                             888-391-3376
